NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
OTAY MESA PROPERTY, LP, RANCHO VISTA DEL
MAR, OTAY INTERNATIONAL, LLC, OMC
PROPERTY, D & D LANDHOLDINGS, LP, AND
INTERNATIONAL INDUS'I`RI'AL PARK, INC.,
Plaintiffs~Cross Appellants, `
V.
UNITED STATES,
Defendant-Appellant.
2011-5002, -5008
Appea1s from the United States Court of Federa1
C1ain1s in case no. 06-CV-167, Judge Thornas C. Wheeler.
ON MOTION
ORDER
Upon consideration of the motion to revise the official
caption and the motion for an extension of tin1e, until
January 18, 2011, for the United States to file its opening
brief,
IT IS ORDERED THAT2

OTAY MESA PROPERTY V. US 2
The motions are granted. The revised official caption
is reflected ab0ve.
FOR THE CoUR'r
~»lAN 1 2  /s/ Jan H0rbaly
Date J an H0rbaly
Clerk
ocr Roger J. Marzulla, Esq.
John Ar`bab, Esq.
s8
Fl|.£D
~u.s. comer
rHEFED€§».t’&%%'niF°“
am 12 2011 _
1AN HORBA£¥
G.EH(